Citation Nr: 0841621	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) New 
Orleans, Louisiana, which, inter alia, denied the veteran's 
April 2002 claim for service connection for hypertension, as 
secondary to service-connected PTSD.

In July 2004, the veteran presented testimony before a 
decision review officer (DRO) at the RO regarding the issue 
on appeal.  A transcript of that hearing has been associated 
with the claims file.

The veteran's claims folder was briefly transferred from the 
RO in New Orleans, Louisiana, to the RO in Milwaukee, 
Wisconsin for a pension maintenance issue.  In September 
2003, the claims folder was transferred back to the RO in New 
Orleans, Louisiana.

The Board notes that the veteran submitted an additional 
document, an abstract of a clinical study entitled 
"Cardiovascular Manifestations of Posttraumatic Stress 
Disorder," after the issuance of the March 2008 supplemental 
statement of the case.  The submission of such evidence was 
accompanied by a waiver of RO consideration.  38 C.F.R. § 
20.1304(c) (2008).

The Board further notes that, in an April 2008 form entitled 
"Appeal Status Election," the veteran withdrew his claim 
for an increased rating for his service-connected PTSD.  As 
this issue has been withdrawn by the veteran, it is no longer 
before the Board for appellate review.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
hypertension.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The veteran contends that he is entitled to service 
connection for hypertension, as secondary to service-
connected PTSD.  In an October 2008 Informal Hearing 
Presentation, the veteran's representative requested that the 
veteran be provided with a cardiovascular examination, and 
that the examiner review the claims file and provide an 
opinion as to the likelihood that the veteran's hypertension 
is secondary to his service-connected PTSD.

Under the provisions of 38 C.F.R. § 3.310(a) (2008), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation." Allen v. Brown, 7 Vet. 
App. 439 (1995). 

The veteran was first diagnosed with hypertension in April 
1990, when his physician found that the veteran had a blood 
pressure reading of 170 (systolic) over 110 (diastolic).  The 
veteran has numerous subsequent diagnoses of hypertension 
from VA clinicians, including a reading of 150 (systolic) 
over 110 (diastolic) at a VA examination in May 2002, and a 
reading of 140 (systolic) over 90 (diastolic) at an April 
2004 VA treatment session.  The veteran is currently taking 
medication for hypertension.

The veteran was provided a VA examination in May 2002, but 
the examiner, after diagnosing the veteran with hypertension, 
did not comment on the etiology of that condition.  On 
remand, the Board requests that the veteran be provided a 
cardiovascular examination.  If hypertension is diagnosed, 
the VA examiner is asked to opine as to whether it is at 
least as likely as not (50 percent or more probability) that 
his hypertension is proximately due to, or the result of, the 
veteran's service-connected PTSD.  The VA examiner is also 
asked to opine as to whether it is at least as likely as not 
(50 percent or more probability) that the veteran's PTSD has 
aggravated or accelerated his hypertension beyond its natural 
progression.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) (2008) and 38 C.F.R. § 3.159(b) (2008) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
is granted. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice, 
that: (1) explains the information and 
evidence not of record needed to establish 
an initial disability rating and an 
effective date, if service connection is 
granted on appeal, as outlined by the 
Court in Dingess, supra, and (2) the 
information and evidence not of record 
that is necessary to establish service-
connection for a disability that is 
proximately due to or the result of a 
service-connected disability, to include 
the holding of the decision reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for hypertension since 
February 2008, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated in the claims 
folder.

3.  After completion of the above, 
schedule the veteran for a cardiovascular 
examination by an appropriate specialist 
to determine the nature, extent, and 
etiology of his hypertension.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.

The examiner should offer an opinion as to 
whether the veteran has hypertension, and, 
if so, (1) whether it is at least as 
likely as not (50 percent or more 
probability) that his hypertension is 
proximately due to, or the result of, the 
veteran's service-connected PTSD; and (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's PTSD has aggravated or 
accelerated his hypertension beyond its 
natural progression.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefor.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
hypertension, as secondary to the 
veteran's PTSD.  If any determination 
remains unfavorable to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




